DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,5-9,11-14,16-24, and 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 5-14, 16-17 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo (US 2016/0344386) in view of Wakuda (US 2015/0248180).
Regarding claim 1, Buttolo teaches An operator control device controlling safety-relevant functions associated with a vehicle, the operator control device comprising (Figs. 1-2 control panels for car functions): at least one user interface having at least one user input panel  for user input (Fig.1-2 input panels 22 and 24); and
(input sensor system 24), wherein the sensor system has at least one first, capacitive sensor device having a first, electrically conductive sensor structure (Figs. 4, 29-33 drive electrode 26) and a second, capacitive sensor device  having a second, electrically conductive sensor structure (Figs. 4, 29-33 receive electrode 28), the sensor structures being arranged beneath the at least one user interface  in the area of the user input panel (Figs. 2 and 28 show sensor structure 24 behind/beneath panel 22) characterized in that wherein the first sensor structure and the second sensor structure are each configured in comb-like and/or meanderous fashion and arranged in intermeshing fashion at least in a subarea of the user input panel (Figs. 4, and 29-33); wherein the sensor system is configured to register, in comparison with a reference state (initialized reference count), a respective change in the capacitive coupling of the first sensor structure to the surroundings and/or a reference electrode and a change in the capacitive coupling of the second sensor structure to the surroundings and/or a reference electrode, particularly a wherein the change in the capacitive coupling that is caused as a result of a user input in the area of the user input panel ([0056] teaches how an initialized reference count on the electrode is used to determine when an object come in contact with the sensor)
at least one sensor system is configured to register the change in the capacitive coupling of the sensor structure  of the first capacitive sensor device  and of the sensor structure of the second sensor device of the sensor system to the surroundings and/or to a reference electrode at the same time or to register said change at such slightly staggered times that safety-relevant plausibilization of the captured sensor signals is ([0056-0057] Figs. 6-13 teach how the system recognizes change in capacitance by proximity measurements and only triggers an event based on amplitude exceeding a threshold). Although Buttolo teaches the limitations as discussed above, he fails to teach wherein the first sensor structure and the second sensor structure are electrically connected alternately in turn as the reference electrode to one another, wherein the first sensor structure is connected as the reference electrode to the second sensor structure at a first time point, and wherein the second sensor structure is connected as the reference electrode to the first sensor structure at a second time point that is subsequent to the first time point.
However in the same field of providing a capacitive detection method, Wakuda teaches an input device that uses a detection method wherein the first sensor structure (sensor electrodes 11)and the second sensor structure (sensor electrodes 12) are electrically connected alternately in turn as the reference electrode to one another (ground electrode), wherein the first sensor structure is connected as the reference electrode to the second sensor structure at a first time point, and wherein the second sensor structure is connected as the reference electrode to the first sensor structure at a second time point that is subsequent to the first time point ([0070-0072] teach how the detection of electrodes of group 12 are set ground when electrodes of group 11 are set as described in [0070] and that electrodes of group 11 are set to ground when electrodes of group 12 are set as described in [0071].) .
Therefore it would have been obvious to one or ordinary skill in the art to combine the sensing device as taught by Buttolo with the method of sensing as taught 
	Regarding claim 2, Buttolo teaches wherein the at least one user interface has multiple user input panels ,  each having an associated sensor system for identifying a user input in the area of the associated user input panel (Figs. 2 and 28 show multiple panels 22 with sensor system 24), wherein each sensor system associated with a user input panel  has at least one first, capacitive sensor device  having a first, electrically conductive sensor structure and a second, capacitive sensor device  having a second, electrically conductive sensor structure (Figs. 4 and 29-33 show drive electrodes 26 and receive electrodes 28 for search sensor system 24), the sensor structures each being arranged beneath the user interface of the associated user input panel , and wherein the first sensor structure and the second sensor structure are each configured in comb-like and/or meanderous fashion and arranged in intermeshing fashion at least in a subarea of the associated user input panel(Figs. 2 and 28 show sensor structure 24 behind/beneath panel 22 and Figs. 4 and 29-33 show structure of sensor 24).
	Regarding claim 3, Buttolo teaches wherein at least two first sensor structures or two second sensor structures of two sensor systems are electrically connected to one another (Figs. 29-33 and the respective description teach how sensor structures 24 are connected to each other through transition area 500 by interleaving portions of first and second sensor area at 510 [0110].).   	Regarding claim 5, Buttolo teaches wherein: the sensor system is configured such that to register the change in the capacitive coupling of at least one sensor (Figs. 4, 29-33), in a first scanning cycle a reference capacitance ( max channel value) and a measurement capacitance (sum channel values), formed by the sensor structure and the surroundings, are each charged with a defined electrical potential in a first step,
the reference capacitance (max channel value) being able to be charged with a first, defined electrical potential and the measurement capacitance (sum channel value) being able to be charged with a second, defined electrical potential, the reference capacitance and the measurement capacitance formed by the sensor structure (sensor structures 24 comprising drive electrodes 26 and receive electrode 28) and the surrounding is shorted in a further second step (Figs. 4 and 29-33), and the resulting electrical potential  arising between the measurement capacitance (sum channel value) and the reference capacitance (max channel value) registered as a sensor signal in a further third step, the resulting electrical potential arising on the basis of the first and second electrical potentials, the basis of the magnitude of the reference capacitance  and  the magnitude of the measurement capacitance (Fig. 15 and the respective description teach how a max channel has a value (potential) used to compare against a sum channel value (potential) to determine where a finger has touched and or moved to on the panel).
	Regarding claim 6, Buttolo teaches wherein the sensor system is configured such that in a further scanning cycle, the reference capacitance (max channel value) is charged with the second electrical potential and the measurement capacitance (sum channel value) is charged with the first electrical potential in the first step, the reference capacitance and the measurement capacitance formed by the at least one sensor (elements 26,28)and the surroundings are shorted in a further fourth step, and the resulting electrical potential  arising between the measurement capacitance and the reference capacitance is registered as a sensor signal in a further fifth step, the resulting electrical potential arising on the basis of the first and second potentials and, the magnitude of the reference capacitance and on the basis of-the magnitude of the measurement capacitance ([0082] teaches that in operation the max channel value and the sum channel value can be switched for a calibration to determine the change in capacitance of the sensor structures).
	Regarding claim 7, Buttolo teaches wherein at least one sensor system has a reference electrode, wherein the reference electrode has a defined electrical potential applied to it the reference electrode, and the sensor system is configured such that a user input in the area of the user input panel causes a registerable change in a capacitive coupling of at least one sensor structure, to the reference electrode in comparison with a reference state (sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface).
Regarding claim 8, Buttolo teaches the sensor system is configured such that in a further scanning cycle, the reference electrode has can have a defined electrical potential applied to it in a first step, and the capacitive coupling of at least one sensor structure to the reference electrode can be registered in a further second step([0082]sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface).
	Regarding claim 9, Buttolo teaches the sensor system is configured to register the change in the capacitive coupling of at least one sensor structure to the surroundings and the change in the capacitive coupling of this sensor structure to the reference electrode in succession alternately([0082]sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface).
	Regarding claim 10, Buttolo teaches at least one sensor structure of at least one sensor system (sum channel value comprising the drive electrode 26 and the receive electrode 28) can also be is also connected as a reference electrode (max value), and , wherein preferably the first sensor structure  and the second sensor structure are can each  connected as a reference electrode in turn([0082] teaches that in operation the max channel value and the sum channel value can be switched for a calibration to determine the change in capacitance of the sensor structures).
	Regarding claim 11, Buttolo teaches at least one sensor system has a screening device having at least one screening element (Figs. 29-33 transition area 500 comprising area 510)in the screening device is configured to screen the first sensor (interference) capacitive couplings to components of the operator control device, the screening element preferably being formed by an electrically conductive screening structure that is arranged in particular between the first sensor structure of the first sensor device (drive electrode 26/receive electrode 28 of a first sensor structure 24) and the second sensor structure  of the second sensor device (drive electrode 26/receive electrode 28 of a second sensor structure 24) of the sensor system([0111] how transition area 500 improves interference in the control panel).
	Regarding claim 12, Buttolo teaches the screening element can have a defined, electrical potential, that is at least sometimes tracked to a potential applied to the sensor structure during the registering of the change in the capacitive coupling of the sensor structure wherein the that follows the profile of the potential applied to the sensor structure during registering of the change in the capacitive coupling of a sensor structure of the sensor system ([0113-0114] teach how the system moves across the panel from one sensor electrode to another to register touch. [0114] teaches how the transition area 500 is used to expand the capacitive field of the sensors as the user moves across. This is understood as having the same potential of the sensors 24 that comprise electrodes 26,28).
	Regarding claim 13, Buttolo teaches at least one sensor structure of at least one sensor system can also be connected as an active screening element, wherein preferably the first sensor structure and the second sensor structure can each be connected as an active screening element, in particular in turn([0113-0114] teach how the system moves across the panel from one sensor electrode to another to register touch. [0114] teaches how the transition area 500 is used to expand the capacitive field of the sensors as the user moves across which is made up of interleaved electrodes 26, 28. ).
	Regarding claim 14, Buttolo teaches at least one sensor system has not only the first capacitive sensor device and the second capacitive sensor device but also at least one further sensor device for identifying a user input in the area of the user input panel associated with the sensor system, preferably a pressure-sensitive sensor device (Figs. 3 and 28 show multiple capacitive input panels).

	Regarding claim 16, Buttolo teaches at least one sensor system is configured to register the change in the capacitive coupling of the sensor structure  of a capacitive sensor device  to the surroundings and/or to a reference electrode only if a user input has been identified beforehand during the registering of the change in the capacitive coupling of the sensor structure of the other sensor device to the surroundings and/or to a reference electrode ([0056]).
	Regarding claim 17, Buttolo teaches a monitoring device (processor) for identifying a fault state([0053]has threshold value been met or not) in at least one
sensor system, wherein the monitoring device is configured to plausibilize at least one captured sensor signal of at least one sensor device of the sensor system, particularly-to plausibilize the sensor signals of all of the sensor devices of the sensor system, wherein the monitoring device identifies a fault if at least one captured and evaluated sensor signal of the sensor system is implausible, the monitoring device preferably being configured to take at least one captured sensor signal of the first sensor device (Figs. 6-13 teach how the threshold value is used to determine if use is sliding across the panel of channels or if a touch is made on a channel and if the is not met then an activation signal is not registered and no contact is considered).
Regarding claim 22, Buttolo teaches , the operator control device comprising (Figs. 1-2 control panels for car functions): at least one user interface having at least one user input panel  for user input (Fig.1-2 input panels 22 and 24); and
a sensor system for identifying a user input in the area of the user input panel (input sensor system 24), wherein the sensor system has at least one first, capacitive sensor device having a first, electrically conductive sensor structure (Figs. 4, 29-33 drive electrode 26) and a second, capacitive sensor device  having a second, electrically conductive sensor structure (Figs. 4, 29-33 receive electrode 28), the sensor structures being arranged beneath the at least one user interface  in the area of the user input panel (Figs. 2 and 28 show sensor structure 24 behind/beneath panel 22) characterized in that wherein the first sensor structure and the second sensor structure are each configured in comb-like and/or meanderous fashion and arranged in intermeshing fashion at least in a subarea of the user input panel (Figs. 4, and 29-33),  the method comprising: to identify a user input,  registering the change in the capacitive coupling of the first sensor structure to the surroundings (sum channel value)and/or a reference electrode (max channel value) and a change in the (sum channel value) and/or a reference electrode, particularly a wherein the change in the capacitive coupling that is caused as a result of a user input in the area of the user input panel ([0056] teaches how an initialized reference count on the electrode is used to determine when an object come in contact with the sensor),
registering the change in the capacitive coupling of at least one sensor structure to the surroundings (Figs. 4, 29-33), in a first scanning cycle charging each of a reference capacitance ( max channel value) and a measurement capacitance (sum channel values), formed by the sensor structure and the surroundings, are each charged with a defined electrical potential,
charging the reference capacitance (max channel value) with a first, defined electrical potential and the measurement capacitance (sum channel value) being able to be charged with a second, defined electrical potential in a first step, shorting the reference capacitance and the measurement capacitance formed by the sensor structure (sensor structures 24 comprising drive electrodes 26 and receive electrode 28) and the surrounding are shorted in a further second step (Figs. 4 and 29-33), and registering the resulting electrical potential  arising between the measurement capacitance (sum channel value) and the reference capacitance (max channel value) registered as a sensor signal in a further third step, the resulting electrical potential arising on the basis of the first and second electrical potentials, the basis of the magnitude of the reference capacitance  and  the magnitude of the measurement capacitance (Fig. 15 and the respective description teach how a max channel has a value (potential) used to compare against a sum channel value (potential) to determine where a finger has touched and or moved to on the panel).
	Regarding claim 23, Buttolo teaches wherein the sensor system is configured such that in a further second scanning cycle, charging the reference capacitance (max channel value) is charged with the second electrical potential and charging the measurement capacitance (sum channel value) is charged with the first electrical potential in the first step, shorting the reference capacitance and the measurement capacitance formed by the at least one sensor structure (elements 26,28)and the surroundings are shorted in a further fourth step, and registering the resulting electrical potential  arising between the measurement capacitance and the reference capacitance is registered as a sensor signal in a further fifth step, the resulting electrical potential arising on the basis of the first and second potentials and, the magnitude of the reference capacitance and on the basis of-the magnitude of the measurement capacitance ([0082] teaches that in operation the max channel value and the sum channel value can be switched for a calibration to determine the change in capacitance of the sensor structures).
	Regarding claim 24, Buttolo teaches wherein at least one sensor system has a reference electrode, and the sensor system is configured such that a user input in the area of the user input panel causes a registerable change in a capacitive coupling of at least one sensor structure, to the reference electrode in comparison with a reference state (sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface), wherein in a further scanning cycle, the reference electrode has can have a defined electrical potential applied to it in a first step, and the capacitive coupling of at least one sensor structure to the reference electrode can be registered in a further second step([0082]sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface).
	Regarding claim 25, Buttolo teaches wherein at least one senor structure of at least one senor system is at least intermittently connected as a reference electrode([0082]sensor array 24 comprising electrodes 26 and 28 can be defined a single channel in the plurality of channels. [0080] teaches a max channel is defined by a channel with highest reading. Fig. 15 teaches how the max channel is used for comparison against the sum channel value to determine capacitance change across input surface).
	Regarding claim 26, Buttolo teaches at least one sensor system has a screening device having at least one screening element (Figs. 29-33 transition area 500 comprising area 510)in the screening device is configured to screen the first sensor device and/or the second sensor device  from perturbing capacitive couplings to components of the operator control device, ([0111] how transition area 500 improves interference in the control panel), wherein the screening element can have a defined, electrical potential, that is at least sometimes tracked to a potential applied to the sensor ([0113-0114] teach how the system moves across the panel from one sensor electrode to another to register touch. [0114] teaches how the transition area 500 is used to expand the capacitive field of the sensors as the user moves across. This is understood as having the same potential of the sensors 24 that comprise electrodes 26,28).
	Regarding claim 27, Buttolo teaches wherein both sensor structures of at least one sensor system is intermittently operated in turn as an active screening element([0113-0114] teach how the system moves across the panel from one sensor electrode to another to register touch. [0114] teaches how the transition area 500 is used to expand the capacitive field of the sensors as the user moves across which is made up of interleaved electrodes 26, 28. ).
	Regarding claim 15, Buttolo teaches at least one sensor system is configured to register the change in the capacitive coupling of the sensor structure  of the first capacitive sensor device  and of the sensor structure of the second sensor device of the sensor system to the surroundings and/or to a reference electrode at the same time or to register said change at such slightly staggered times that safety-relevant plausibilization of the captured sensor signals is possible wherein the user input panel is registered by all of the sensors of the sensor system of the associated  user input panels the same time or slightly staggered times ([0056] Figs. 6-13).

([0056]).
	Regarding claim 30, Buttolo teaches when a user input on a user input panel is identified, a function associated with the user input panel is triggered(activation based on threshold being met), only if no fault state (threshold not met) in the sensor system has been identified (Figs. 6-13 teach how the threshold value is used to determine if use is sliding across the panel of channels or if a touch is made on a channel and if the is not met then an activation signal is not registered and no contact is considered).
	Regarding claim 31, Buttolo teaches wherein the at least one user interface has multiple user input panels ,  each having an associated sensor system for identifying a user input in the area of the associated user input panel (Figs. 2 and 28 show multiple panels 22 with sensor system 24), wherein each sensor system associated with a user input panel  has at least one first, capacitive sensor device  having a first, electrically conductive sensor structure and a second, capacitive sensor device  having a second, electrically conductive sensor structure (Figs. 4 and 29-33 show drive electrodes 26 and receive electrodes 28 for search sensor system 24), the sensor structures each being arranged beneath the user interface of the associated user input panel (Figs. 2 and 28 show sensor structure 24 behind/beneath panel 22 and Figs. 4 and 29-33 show structure of sensor 24) wherein when a user input has been identified a function is triggered(activation based on threshold ) only if a user input has been identified only in a single user input panel (Figs. 6-13 teach how the threshold value is used to determine if use is sliding across the panel of channels or if a touch is made on a channel and if the is not met then an activation signal is not registered and no contact is considered). 
	Regarding claim 32, Buttolo teaches wherein the monitoring device is used to plausibilize at least one sensor signal of at least one sensor device of at least one sensor system, wherein a fault state (threshold met or not) is identified if at least one captured and evaluated sensor signal is implausible, a fault state preferably being identified if at least one captured sensor signal of the first sensor device  is implausible by comparison with at least one captured sensor signal of the second sensor device  and/or if the directly successively registered changes in the capacitive coupling of at least one sensor structure to the surroundings and in the capacitive coupling of this sensor structure to the reference electrode are implausible(Figs. 6-13 teach how the threshold value is used to determine if use is sliding across the panel of channels or if a touch is made on a channel and if the is not met then an activation signal is not registered and no contact is considered).
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buttolo (US 2016/0344386) in view of Wakuda (US 2015/0248180) and Badaye (US 2012/0227259).
Regarding claim 18, Buttolo in view of Wakuda teaches the limitations as discussed above and further teaches the system can be integrated into a touchscreen display [0048] but fail to teach 
the operator control device  has a lighting device having at least one light-emitting source  for lighting the back of at least one user input panel, wherein the at least one light-emitting source is preferably arranged in a plane beneath at least one sensor structure of the sensor system associated with the control panel, particularly beneath the sensor structure of the first capacitive sensor device and beneath the sensor structure  of the second capacitive sensor device of the sensor system associated with the control pane.
	However in the same field of integrating a touch sensor and a display device to have a touch panel, Badaye teaches the operator control device  has a lighting device having at least one light-emitting source  for lighting the back of at least one user input panel, wherein the at least one light-emitting source is preferably arranged in a plane beneath at least one sensor structure of the sensor system associated with the control panel, particularly beneath the sensor structure of the first capacitive sensor device and beneath the sensor structure  of the second capacitive sensor device of the sensor system associated with the control pane ([0035] teaches LCD panel 4 is below touch sensor array 5 where the array structures are described throughout the disclosure with respect to Figs. 3-30).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the touch sensor panel as taught with Buttolo with the method of detection as 
	Regarding claim 19, Badaye teaches all the sensor structures of the sensor array are configured and/or arranged such that a beam path from the at least one light emitting soured to the user input panel is not blocked ((0035] Fig. 2)
	Regarding claim 20, Badaye teaches all the structures of the sensor system including the first and second sensor structures, are configured in such a transparent fashion that they are transmissive at least for a portion of the radiation emitted by the at least one light-emitting source ([0035][0059]).
	Regarding claim 21, Badaye teaches wherein at least one sensor structure (19. 20) comprises or is manufactured from indium tin oxide, fluorine-doped tin oxide, aluminum-doped tin oxide,  antimony-doped tin oxide, and/or graphene ([0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621